Citation Nr: 1046671	
Decision Date: 12/14/10    Archive Date: 12/20/10	

DOCKET NO.  08-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970.  
This included time in Vietnam from May 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Boston VARO 
that, in pertinent part, denied entitlement to service connection 
for PTSD.  


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 & 
Supp. 2010)) need not be discussed.  The Board notes that there 
has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and his service stressor; and credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.303(f).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and any present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If 
the Veteran fails to demonstrate any one element, denial of 
service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail all the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant evidence, 
and on what this evidence shows, or fails to show, on the claim.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not essentially discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122, (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).  

The medical evidence of record reveals a principal psychiatric 
diagnosis of PTSD.  

While more specific information concerning the stressor 
experiences the Veteran has reported having had in Vietnam would 
be desirable, the Board finds there is adequate evidence of 
record with which to make a decision at this time.  The Veteran's 
personnel file shows that he served in Vietnam from May 1969 to 
June 1970.  His principal duty assignments were as a supply man 
and equipment storage specialist with Company A, 426th Supply and 
Support Battalion, 101st Airborne Division (Air Mobile).  He 
participated in an Unnamed Campaign and in the Tet 
Counteroffensive in 1969.  The Veteran has referred to stressful 
experiences while serving in Vietnam, to include exposure to 
rocket and mortar attacks.  The Board finds no reason to question 
the Veteran's credibility,  particularly in view of the time 
frame he was in Vietnam.  He has also submitted statements from 
family members attesting to the problems he has had with symptoms 
associated with PTSD such as nightmares and flashback on a 
continuing basis since service discharge.  

He has a current diagnosis of PTSD and that PTSD has been 
reported to be related to his experiences in Vietnam.  As 
indicated in Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor 
need not be corroborated in every detail.  Corroboration of a 
Veteran's personal participation and his stressful activity is 
not necessary.  See Pentecost v. Derwinski, 16 Vet. App. 124 
(2002).  Accordingly, the Board finds that



 the Veteran has PTSD that is reasonably related to his 
experiences while serving in 
Vietnam in 1968 and 1969, particularly during the Tet 
Counteroffensive in 1969.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


